Cite as 2020 Ark. 261
                 SUPREME COURT OF ARKANSAS
                                            Opinion Delivered:   July 9, 2020

IN RE ARKANSAS RULES GOVERNING
ADMISSION TO THE BAR: RULE XV-A
TEMPORARY SUPERVISED PRACTICE




                                   PER CURIAM

  A. Purpose. In recognition of the issues faced with the COVID-19 pandemic, the
     Arkansas Supreme Court adopts this emergency/temporary Rule to allow
     persons properly registered for the July 2020 Arkansas Bar Exam, who are
     unwilling or unable to sit for the July 2020 Exam because of the COVID-19
     pandemic, to be permitted to temporarily engage in the limited practice of law.

  B. Activities. The following activities may be engaged in pursuant to this Temporary
     Supervised Practice Rule:

     (a) A temporary limited licensee may counsel a client with respect to legal issues,
         under the direct and ongoing supervision of the supervising attorney;

     (b) Under the direct and ongoing supervision of the supervising attorney, a
         temporary limited licensee may prepare documents on behalf of a client,
         including documents that will be filed in a court or an administrative
         tribunal. The supervising attorney’s signature must appear on any documents
         that will be filed in a court or an administrative tribunal; and,
   (c) A temporary limited licensee may appear for any activity involved in the
       practice of law under the direct and ongoing supervision of the supervising
       attorney.

C. Requirements of Eligibility.
   An individual may engage in the limited and supervised practice of law pursuant
   to the emergency Rule if:

   (a) The individual has submitted a timely application for admission by
       examination for the July 2020 Uniform Bar Exam in Arkansas;

   (b) The Board of Law Examiners has received affirmative certification from the
       law school from which the individual graduated certifying that (1) the
       applicant has received the juris doctor degree from that law school and (2) to
       the best of the law school’s knowledge, the applicant has the character and
       fitness required to be a licensed attorney in the State of Arkansas;

   (c) The individual has never failed the Arkansas Bar Exam or any other
       jurisdiction’s Bar Exam;

   (d) The individual has received a juris doctor degree from a law school
       accredited by the American Bar Association;

   (e) The individual is supervised by an attorney licensed by the Court to practice
       law in Arkansas; and

   (f) The individual agrees to abide by the Arkansas Rules of Professional
       Conduct.

D. Supervising Attorney. The attorney under whose supervision an individual may
   engage in the temporary limited practice of law permitted by this Rule:

   (a) Shall have been an active member of the Bar of Arkansas for at least five
       years;




                                       2
   (b) Shall assume personal professional responsibility for ensuring that the work
       of the supervised individual is competent and compliant with the Arkansas
       Rules of Professional Conduct;

   (c) Shall submit a certification to the Clerk of the Arkansas Supreme
       Court/State Board of Law Examiners naming the individual being supervised
       and confirming that the supervising attorney agrees to comply with his or her
       obligations pursuant to this Rule;

   (d) Shall not supervise more than two individuals under the provisions of this
       Rule; and

   (e) Shall be allowed to withdraw from supervising at any time by mailing notice
       to that effect to the Clerk/Board without necessity of the notice stating the
       cause for withdrawal.

E. Duration. Permission to engage in the limited temporary practice of law
   pursuant to this Rule shall commence upon the date the results of the July 2020
   Arkansas Bar Exam are released. The Executive Director of the State Board of
   Law Examiners shall provide the Clerk of the Arkansas Supreme Court with the
   names of those July 2020 Bar Exam applicants who are eligible for the limited
   temporary practice of law.

F. Automatic Termination. The provisions of this Rule shall terminate
   immediately:

   (a) On the date the results are released from the February 2021 Arkansas Bar
       Exam;

   (b) If the applicant withdraws the application for admission by examination for
       the February 2021 Arkansas Bar Exam;

   (c) If the applicant fails to obtain a passing score on the February 2021 Arkansas
       Bar Examination; or




                                        3
   (d) If the supervising attorney ceases to be an active member in good standing of
       the Bar of Arkansas or withdraws the certification required by this Rule.

G. This Rule is temporary and has been adopted because of the COVID-19
   situation. It shall remain in effect from the date the results of the July 2020
   Arkansas Bar Exam are released until the date the February 2021 Arkansas Bar
   Exam results are released.

H. The Court, in its discretion, may extend the time limits set forth in this Rule for
   good cause shown.




                                        4